OFFER TO PURCHASE FOR CASH 200,000 SHARES OF EACH CLASS A AND CLASS B-1, B-2, AND B-3 COMMON STOCK OF PIEDMONT OFFICE REALTY TRUST, INC. AT $17 PER CLASS A SHARE $14 PER CLASS B-1 SHARE $13 PER CLASS B-2 SHARE $12 PER CLASS B-3 SHARE by: MPF REIT FUND 1, LLC; MPF DEWAAY PREMIER FUND 4, LLC; MPF FLAGSHIP FUND 12, LLC; MPF DEWAAY FUND 5, LLC; MPF DEWAAY FUND 7, LLC; MP VALUE FUND 7, LLC; MPF BADGER ACQUISITION CO., LLC; MPF BLUE RIDGE 1, LLC; MPF DEWAAY FUND 8, LLC; MPF DEWAAY PREMIER FUND 2, LLC; MPF EPLANNING OPPORTUNITY FUND, LP; MPF SENIOR NOTE PROGRAM II, LP; MORAGA GOLD, LLC; RED INVESTMENTS, LP; STEVEN GOLD; LAPIS OPPORTUNITIES FUNDS I AND II, LP; SCM SPECIAL FUND 2, LP; SUTTER OPPORTUNITY FUND 4, LLC; AND MACKENZIE PATTERSON FULLER, LP (collectively the “Purchasers”) THE OFFER, WITHDRAWAL RIGHTS, AND PRORATION PERIOD WILL EXPIRE AT 11:59 P.M., PACIFIC TIME, ON JUNE 15, 2010, UNLESS THE OFFER IS EXTENDED. The Purchasers hereby seek to acquire up to 200,000 shares of each Class A, B-1, B-2, and B-3 common stock (the “Shares”) in PIEDMONT OFFICE REALTY TRUST, INC. (the “Corporation”).The Purchasers are not affiliated with the
